 

ADDENDUM TO THE

 

CHANGE IN CONTROL SEVERANCE AGREEMENT

Amended and Restated

 

THIS ADDENDUM (“Addendum”) TO THE CHANGE IN CONTROL SEVERANCE AGREEMENT, AS
AMENDED AND RESTATED (“Agreement”), dated the 16th day of December 2007, by and
between Irwin Bank (the “Bank”) and Raymond G. Suchta (the “Employee”) is
entered into as of December 31, 2007 by and among the Bank, S&T Bancorp, Inc.
(“ST”) and the Employee.

 

WHEREAS, the Employee is currently employed by the Bank as Senior Vice President
and is experienced in certain phases of the business of the Bank; and

 

WHEREAS, ST contemplates merging with IBT Bancorp, Inc. (the “Parent”) and the
Bank in conjunction with the Agreement and Plan of Merger (“Merger Agreement”)
by and between ST and IBT, dated December 16, 2007 (“Merger”); and

 

WHEREAS, the parties desire by this writing to set forth certain modifications
to the Agreement as set forth in this Addendum.

 

NOW, THEREFORE, as of December 31, 2007, it is AGREED between the Bank, ST and
the Employee, as follows:

 

1.         The Bank, the Employee and S&T agree that, subject to the Employee
continuing to serve as Senior Vice President of the Bank until the Effective
Date (as defined in the Merger Agreement), the Bank shall pay the Employee the
amount specified at 3(a) of the Agreement (less any Code Section 280G reductions
required in accordance with Section 3(a) of the Agreement and less any
applicable payroll tax withholding) as of the Effective Date, but not later than
December 31, 2008, without regard to any actual termination of employment of the
Employee as of or after the Effective Date or notice of termination. Upon the
Bank making such payment to the Employee, the Agreement will be terminated
(notwithstanding anything to the contrary in the Agreement) and no other
payments shall be made to the Employee pursuant to the Agreement and the
Employee shall not be entitled to any severance payments or severance benefits
from Parent or the Bank, except that the Employee has the right to continue his
medical insurance coverage under COBRA, and S&T shall pay the costs of such
coverage, through the time of enrollment in coverage under another employer;
provided, however, that in no event shall S&T make such payments for a period
longer than the first twelve months following the Effective Date. S&T may
provide such continued medical coverage through any medical plan or policy that
provides substantially equivalent benefits. Employee agrees that he will not
exercise any stock options covering Parent stock prior to January 1, 2008.

 

2.         Except as otherwise set forth herein, the Agreement shall remain in
full force and effect as otherwise written.

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on December __,
2007.

 

 

 

Irwin Bank

 

 

 

 

 

ATTEST:

 

By:

 

 

 

 /s/ Robert A. Bowell

 

/s/ Charles G. Urtin

Secretary

 

 

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

/s/ Margaret P. O’Neal

 

/s/ Raymond G. Suchta

 

 

Raymond G. Suchta, Employee

 

 

 

S&T Bancorp, Inc.

 

 

 

 

 

ATTEST:

 

By:

 

 

 

/s/ Julie I. Zolocsik

 

/s/ James C. Miller

Assistant Secretary

 

Chairman and CEO

 

 

 

 

 

 